Filed 7/29/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT

In re E.W., a Person Coming Under      B295083
the Juvenile Court Law.
                                       (Los Angeles County
LOS ANGELES COUNTY                     Super. Ct. No. 18CCJP05284)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

F.D.,

        Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County. Kristen Byrdsong, Juvenile Court Referee. Affirmed.
      Nicole Williams, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Stephanie Jo Reagan, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                   __________________________
      The mother in this dependency case, F.D., appeals from the
court’s orders declaring her son, E.W., a dependent of the court;
removing the child from the care, custody and control of the
mother; releasing the child to the home of the father; terminating
jurisdiction with a custody order awarding the father sole legal
and physical custody; and ordering that the mother have no
visitation with the child.
      We need not recite the circumstances that led to the court’s
orders or the evidence that supports the orders. Mother’s sole
claim on appeal is that, under the Uniform Child Custody
Jurisdiction and Enforcement Act (UCCJEA; Fam. Code, § 3400
et seq.),1 the court had no jurisdiction to make the orders.
Mother is mistaken.
      Mother and father are divorced. Mother lives in South
Carolina and father resides in Los Angeles. Under a Family Law
Order issued in California dated January 2, 2014, the parents
shared joint legal custody of E.W. The child lived with mother in
South Carolina and, among other visitation arrangements, spent
nine weeks during the summers with his father in Los Angeles.
The circumstances precipitating the removal of the child from his
mother (allegations of physical abuse) were disclosed by the child
shortly before he was to return to South Carolina in August 2018,
when he was 13 years old.
      At the detention hearing on August 21, 2018, mother’s
counsel told the court “there may be a UCCJEA issue here,”
because “the child resided in South Carolina between 2014 to the
present.” Father’s counsel observed there was no UCCJEA issue,
because the Orange County court issued the January 2, 2014
Family Law Order; there was no other order by any other state;

1     Further statutory references are to the Family Code.


                                2
and California has existing and continuing jurisdiction. The
court responded by saying, “The court does not find that UCCJEA
applies to this case.”
         On appeal, mother argues that “[t]he court was wrong,”
that California was not the child’s “home state” under the
UCCJEA when the dependency proceeding began, and that the
court should have conducted an evidentiary hearing to determine
whether South Carolina or California was the child’s home state.
         Mother has misconstrued the UCCJEA. It does apply, in
the sense that it governs the jurisdiction of a California court to
make a child custody determination, but in this case its
application plainly results in jurisdiction in California. The
UCCJEA specifies the circumstances under which a California
court “has jurisdiction to make an initial child custody
determination” (§ 3421, subd. (a), italics added), and this depends
on the home state of the child. As pertinent here, a California
court “has jurisdiction to make an initial child custody
determination only if . . . . [¶] . . . [t]his state is the home state of
the child on the date of the commencement of the proceeding
. . . .” (§ 3421, subd. (a)(1).) “ ‘Home state’ means the state in
which a child lived with a parent . . . for at least six consecutive
months immediately before the commencement of a child custody
proceeding.” (§ 3402, subd. (g).)
         The UCCJEA further specifies that a California court that
has made a custody determination consistent with section 3421
“has exclusive, continuing jurisdiction over the determination”
until either of two delineated circumstances occur: “(1) A court
of this state determines that neither the child, nor the child and
one parent, nor the child and a person acting as a parent have a
significant connection with this state and that substantial




                                   3
evidence is no longer available in this state concerning the child’s
care, protection, training, and personal relationships. [¶]
(2) A court of this state or a court of another state determines
that the child, the child’s parents, and any person acting as a
parent do not presently reside in this state.” (§ 3422, subd. (a)(1)
& (2).) Neither of those circumstances has occurred in this case.
       Here, the dependency court’s custody determination was
not the “initial child custody determination.” (§ 3421, subd. (a).)
The initial child custody determination was made by the court in
Orange County on January 2, 2014. Mother does not suggest, nor
could she, that California was not the child’s home state when
the initial custody determination was made. In short, in this case
the child’s “home state” when the dependency proceeding began
does not matter, because a California court had already made the
initial child custody determination, consistent with section 3421,
in January 2014, and California has exclusive, continuing
jurisdiction.
       In her reply brief, mother alters course and contends
California courts were divested of jurisdiction under the first of
the two occurrences described in section 3422, subdivision (a),
under which continuing jurisdiction terminates. Specifically, she
claims that, under section 3422, subdivision (a)(1), “substantial
evidence” concerning the allegations of her physical abuse of the
child existed in South Carolina, not California. This contention
has no merit either. Even if it were so, all the conditions
specified in section 3422, subdivision (a)(1) – not just the
substantial evidence prong – must be met before the court’s
continuing jurisdiction may be terminated. Thus:
       “California courts must retain continuing jurisdiction
unless both conditions are met that cause that jurisdiction to be




                                 4
terminated: neither the child, nor the child and the parent have
a significant connection with the state and substantial evidence
is no longer available in this state.” (Grahm v. Superior Court
(2005) 132 Cal. App. 4th 1193, 1199; id. at p. 1200 [“the original
state retains continuing exclusive jurisdiction as long as the
parent who is exercising visitation rights still lives in that state
and the relationship between that parent and the child has not
deteriorated to the point at which the exercise of jurisdiction
would be unreasonable”].) Mother does not suggest any
deterioration in the relationship between father and child, and
the evidence is entirely to the contrary. The conditions for
termination of California’s exclusive, continuing jurisdiction
clearly have not occurred in this case.
       In sum, “[t]he UCCJEA takes a strict ‘first in time’
approach to jurisdiction.” (In re Marriage of Paillier (2006)
144 Cal. App. 4th 461, 469.) The rule, subject to exceptions that do
not apply here, is that once the court of an “appropriate state” –
one having jurisdiction under section 3421, subdivision (a) – has
made a child custody determination, “that court obtains
‘exclusive, continuing jurisdiction . . . .’ ” (In re Marriage of
Paillier, at p. 469.) That is the case here.
                          DISPOSITION
       The orders are affirmed.

                                     GRIMES, J.
      WE CONCUR:

                        BIGELOW, P. J.           STRATTON, J.




                                 5